DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
 
Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 8, 10, 13, and 17-21 under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of Applicants amendments to claim 1 to limit the scope to “treating neurological inflammation”;  “via the nasal cavity”; “wherein the neurological inflammation is caused by head trauma, a brain tumor, an allergic reaction, a neurodegenerative disease, or an infection”.  
The rejection of claims 8, 10, 13, and 17-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 8 recites neurological inflammation and/or symptom, and/or comorbidity has been withdrawn in view of Applicant’s amendment to claim 8 to remove “and/or symptom, and/or comorbidity thereof”. 

Maintained and New Rejections/Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim has been amended to recite “or 5 times daily”. It is unclear if “or” is a typographical error or if  another time point was intended to be recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Majid et al. (WO 2019/087084).  
Majid discloses treatment of neurological disorders including brain tumors (paragraph 0080); and disorders including vascular dementia, Alzheimer’s disease, Huntington’s disease, Fragile X syndrome; Parkinson’s disease, (paragraph 0145-0146), for example, which are neurodegenerative disorders. 
The composition comprises extracts of O. stamineus leaves, which comprise antioxidant activity (paragraph 0125). 
Essential oils include tea tree oil, clove oil, and eucalyptus oil can be included in the composition (paragraph 0415). 
Sophorolipids can be included (paragraphs 0421; 0422; 0431). 
The composition can be administered via a nasal spray (paragraph 0161; claim 50). 
Regarding claim 10, administration can be achieved by a nebulizer (paragraph 0433). 
Regarding claims 13 and 20, Majid discloses the amount of formulation to be administered to the subject can depend on the type and severity of the disease or physiological disorder and the characteristics of the subject. A skilled person will be able to evaluate appropriate dosages depending on these and other factors (paragraph 0229). 
Regarding claim 17,  humectants, including glycerol  can be added to the formulation (paragraph 0408). 
Regarding claim 18, the examples comprise magnesium aluminometasilicate, which is salt and an emulsifier. 
Regarding claim 19, as noted above, the composition can be administered via a nebulizer, which would indicate  the composition is a liquid. 
Regarding claim 21, additional agents to be included in the formulation include acetyl-cysteine (paragraph 0358). 
Regarding claim 22, as noted above, the composition is used to treat neurodegenerative disorders. 
Majid discloses the use of antioxidants are needed to prevent oxidative stress, which causes  damage to cell membranes and other structures such as DNA, protein and lipids (paragraph 0305). 
While Majid discloses sopholipids and essential oils can be included in the composition, he does not exemplify an intranasal composition comprising such.   However, it would have been obvious to prepare a nasal spray formulation for the treatment of neurogenerative disorders since Majid discloses it is a suitable route of administration. It would be in the repertoire of the skilled artisan to prepare a formulation based on any of the disclosed suitable modes of administration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615